Appeal by the defendant from a judgment of the County Court, Dutchess County (Hayes, J.), rendered May 15, 2006, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s *1179assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf People v Gonzalez, 47 NY2d 606 [1979]). Rivera, J.E, Krausman, Florio, Garni and Balkin, JJ., concur.